Hon. J. Manley Head              Opinion No. M-181
Executive Secretary
Texas Board of Chiropractic      Re:   Whether under Article 459Oc.
   Examiners                           V.C.S., the Texas State Board
Downtowner Office Building             of Examiners in the Basic Sci-
300 E. 11th St., Suite L-7             ences has the authority or
Austin, Texas 78701                    discretion to deny a certif-
                                       icate of proficiency to an
                                       applicant who presents a
                                       transcript of credits show-
                                       ing satisfactory completion
                                       of sixty or more semester
                                       hours of college credits as
                                       prescribed by Section 16-a
                                       of the Act and who is other-
                                       wise qualified by law, and
Dear Mr. Head:                         related questions.

          In connection with the current procedures on issu-
ance of certificates, the Texas State Board of Examiners in
the Basic Sciences has advised you that it will be the policy
of said Board to deny certification by waiver when the appli-
cation is based on college work carried simultaneously with,
or in addition to a normal course of study in a professional
school.

          In your request for an opinion from this office you
state the following:

         "Upon studying Section 16a of the Minimum
    Standards Law, under which the Texas State
    Board of Examiners in the Basic Sciences op-
    erate and codified as 459Oc. V.T.C.S.. we
    find the following language:

        -~'I
          'Sec. 16-a. The Board shall issue a
    certificate of proficiency to any person

                              -865-
Hon. J. Manley.Head, Page 2 (M-181)



    who is otherwise qualified by law and who
    shall present to the Board a transcript of
    credits certifying that such person has
    satisfactorily completed sixty  (60) semester
    hours or more of college credits at a col-
    lege or university which issues credits
    acceptable to the University of Texas lead-
    ing t,ward a Bachelor of Arts or a Bachelor
    ,of Science Degree; said college or univer-
    sity credits shall include the satisfactory
    completion of all the subjects enumerated
    in Section 1 of this Act with an average
    of seventy-five percent (75%) or better in
    each of such courses: and the University
    .of Texas shall offer at the Main University
    at Austin, Texas, beginning with the fall
    semester 1949, courses in each of the enu-
    erated subjects.'

         "Heretofore, certificates of proficiency
    have been granted to students upon proper pre-
    sentation of their credentials as required by
    law. Such certificates were then presented to
    the Texas Board of Chiropractic Examiners prior
    to examination as required by law.

          "My questions are as follows:

          "(1) Under the statute, does the Texas
    State Board of Examiners in the Basic Sciences
    have the authority to withhold, challenge, delay,
    or deny a certificate of proficiency to any per-
    son who is otherwise qualified by law.and who
    presents to the Board transcripts of credits
    certifying that such person has satisfactorily
    completed sixty (60) semester hours or more of
    college credits acceptable to and approved by
    the University of Texas?

          "(2) As used in Section 16a, do the words
     'satisfactorily' and 'satisfactory' apply to


                             -866-
Hon. J. Manley Head, page 3::.(M:lSl).
                                     .~.



    the University of Texas or do they relate and
    apply to the.Texas State Board of Examiners in
    the Basic Sciences?

           "(3) Does the Texas State Board of Exam-
     iners in the Basic Sciences have the legal
     right or authority to.reject, modify, change,
     withhold, delay, or~refuse to grant a .person
     a certificate of proficiency in the Basic
     Sciences when such person has complied with
     the .requirementsas stated in Section 16a
     of the Minimum~Standards Law, codified,as
     459oc, -v;T.c.s.?"
                                        .,
         '.Section 4 of Article 459Oc, Vernon's Civil Statutes,
provides thatthe Board shall make such~rules and regulations,
not inconsistent with the.law, as hit deems expedient to carry
this Act into effect. It is not the function of the Board to
enlarge or modify the statutory requirements laid down by the
legislature in Article 459Oc, Section 16-a. In 1 Tex,Jur.Zd
652, Administrative Law, Section 6, it is stated:

         "Generally the powers of an admfnistra-
    tive agency are derived entirely from legisla-
    tive enactment. 'The agency has only such powers
    as are expressly conferred on it by statute to-
    gether with those necessarily implied from pow-
    ers and duties expressly given or imposed.

         "Although a statute conferring administra-
    tive authority will generally be liberally con-
    strued, the agency must not go beyond the clear
    intent of the legislature. It may not enlarge
    its powers by its own orders, or exercise a
    power expressly conferred not upon it, but
    upon another agency or arm of government."

The rules and regulations adopted by an agency must be with-
in the clear intent of the statute, and not in excess of the
powers delegated. 1 Tex.Jur.2d 657,~Administrative Law, Sec-
tion ll.:.The'language of Article 459Oc neither expressly nor
Hon. J. Manley Head, page 4 (M-181)     ~:



impliedly gives the Board any discretionary powers to impose
requirements upon applicants other than those requirements set
out in thit statute itself.

          We answer the three questions contained in your let-
ter as follows:.

           (1) Under,the provisions of Section 16-a,of Arti-
 cle 459Oc, the Texas State Board of Examiners in the Basic
 Sciences does not have the authority to withhold, challenge,
 delay, or deny a certificatesof proficiency to any person who is
 otherwise qualified by law and who presents.to the Board Wan-
-scripts of credits certifying that such .personhas satisfactorily
 comple~tedsixty',(60)semester hours or'more o.fcollege credits
 acceptable to and approved by the University of Texas,

          (2) As used in Section 16-a of said Articlg~4590c,
the words "satisfactorily" and ,"satisfactory"apply ,tothe Uni-
versity.of Texas and not to the ~Texas State Board of Examiners
in the Basic Sciences;

          (3) The Texas State Board of Examiners in the Basic
Sciences does not have the legal right or authority to reject,
modify, change, withhold, delay. or refuse to grant a person
a certLficate of proficiency in the basic sciences when such
person has complied with the requirements as stated in Section
16-a of Article,4590c.

                          SUMMARY

          The Texas State Board of Examiners in the
     Basic Sciences does not have the anthorlty or
     discretion to deny a certificate of proficiency
     to an applicant who is otherwise qualified by
     law and who shall present to the Board a tran-
     script of credits showing satisfactory com-
     pletion of sixty (60) or more semester hours
     of college credits as prescribed by Section
     16-a of Article 4590c,yernon's~Civil Statutes.
                                                 :,



                             -868-
.


      Hon. J. Manley Head, page i (M-181)



                                            &     truly yours..


                                                 FORD C. MARTIN
                                                orney General of Texas

      Prepared by.J+ck Sparks
     .Assistant Attorney General

      APPROVED:
    : OPINION COMMITTEES

     Hawthorne~Phillips. Chairman
     .KernsTaylor, Co-Chairman
     W. V. Geppert
     ,Ralph Rash
     Neil Williams
     Lonny Zwiener
     Roger,Tyler

     A. J. CARUBBI. JR.
     Staff Legal Assistant




                                   ,.